Citation Nr: 1628836	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-44 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Army from July 1981 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his November 2010 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge.  The Veteran has a right to a hearing, but one has not yet been held.  38 C.F.R. § 20.700(a) (2015).  There is no evidence in the record that the hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing regarding the issue of entitlement to service connection for bilateral hearing loss.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




